Citation Nr: 0929118	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  06-20 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for residuals of hepatitis 
C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to July 
1971.  He was awarded the Combat Infantry Badge (CIB). 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.  

The Veteran testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required to 
satisfy VA's obligations under the Veterans Claims Assistance 
Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 (as amended), 3.326(a) (2008).

In this case, the Board notes that the Veteran has offered 
competent evidence alleging in-service incurrence of 
hepatitis C. Specifically, he claims that he was inoculated 
by use of an air gun and needles during active duty service. 
He additionally testified, at his May 2009 BVA hearing, that 
he was exposed to blood when he assisted with wounded 
soldiers. 

The Veteran also reported a short period of IV drug use in 
Vietnam for two and a half to three weeks, when he used IV 
drugs five or six times. Further, while the separation 
examination in July 1971 indicated a non-reactive serology 
report, the Board acknowledges that it is common medical 
knowledge that hepatitis C was not recognized prior to the 
late 1980s.

The Veteran's private medical records reflect that he is 
currently diagnosed with chronic hepatitis C; however, there 
is insufficient competent medical evidence of record to make 
a decision to determine whether his hepatitis C is related to 
service. Therefore, an examination and medical opinion are 
required to determine the nature and etiology of his 
hepatitis C.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for an 
appropriate examination to determine the 
nature and etiology of his hepatitis C. 
The examiner is requested to offer an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
or higher) that the Veteran's hepatitis C 
is related to service.

The examiner is directed to consider the 
Veteran's reported history of inoculation 
by use of an air gun and needles, and 
exposure to blood while treating wounded 
soldiers. The examiner should also 
consider other major risk factors for the 
hepatitis C virus, including receipt of 
blood or blood products before 1992; 
intravenous drug use; occupational 
exposure to contaminated blood or fluids 
via employment in patient care or 
clinical laboratory work; high risk 
sexual practices; intranasal cocaine; 
hemodialysis; organ transplants; and body 
piercing or tattooing. Veterans Benefits 
Administration (VBA) All Station Letter 
98-110 "Infectious Hepatitis" (November 
30, 1998); VBA Fast Letter 04-13 (June 
29, 2004). All opinions are to be 
accompanied by a clear rationale 
consistent with the evidence of record.

2.  The RO should then readjudicate the 
claim for entitlement to service 
connection for residuals of hepatitis C. 
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
respond. The case should then be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

